2013-2015 PERFORMANCE STOCK UNITS        
(U.S. HORIZON EMPLOYEES)

HORIZON RESTRICTED STOCK UNITS
(CONVERTED IN CONNECTION WITH ADJUSTMENT OF
TRIMAS 2013-2015 PERFORMANCE STOCK UNITS AND PERFORMANCE UNITS)
July 6, 2015
Introduction
Effective June 30, 2015, the Cequent business of TriMas Corporation (“TriMas”)
was separated from TriMas through a spinoff of that business to TriMas’
stockholders, which resulted in the distribution of 100% of TriMas’ interest in
Horizon Global Corporation (“Horizon”) to holders of shares of TriMas’ common
stock (the “Spin-Off”). Horizon is now an independent, publicly traded company.
For more information about the Spin-Off, please refer to the prospectus filed as
part of the Registration Statement on Form S-1 originally filed by Horizon with
the U.S. Securities and Exchange Commission on March 31, 2015, as amended (the
“Prospectus”). The Prospectus is available online at
www.sec.gov/edgar/searchedgar/companysearch.html.
As a result of the Spin-Off, the 2013-2015 performance stock unit award (which
may be referred to in the applicable grant agreement as a “performance unit”
award) outstanding as of the Spin-Off and granted by TriMas to you (the “2013
TriMas PSU Award”) pursuant to the terms of a TriMas equity incentive plan (a
“TriMas Equity Plan”) and related grant agreement (the “2013 TriMas PSU
Agreement”) in 2013 was converted into a restricted stock units award covering
Horizon common stock, par value $0.01 per share, as of the date of, and
immediately prior to, the effective time of the Spin-Off, as follows (a “2013
Horizon Replacement RSU Award”):
▪
The relative achievement of the Performance Goals (as described on Appendix A to
the 2013 TriMas PSU Agreement) applicable to the 2013 TriMas PSU Award, and thus
the number of performance stock units that were earned under such 2013 TriMas
PSU Award, was determined as of the date of the Spin-Off (rather than at the end
of the Performance Period); and

▪
The earned portion of the 2013 TriMas PSU Award was then converted into a
restricted stock units award covering a number of shares of Horizon common stock
to account for the effect of the Spin-Off in a manner intended to retain the
same intrinsic value (subject to rounding) immediately after the Spin-Off that
the earned portion of the original 2013 TriMas PSU Award had immediately prior
to the Spin-Off, as reflected on the Fidelity Investments website at
www.netbenefits.fidelity.com and as further described in the Prospectus.

These adjustments were made by TriMas’ Compensation Committee under the terms of
the applicable TriMas Equity Plan.
Terms of 2013 Horizon Replacement RSU Award
Each 2013 Horizon Replacement RSU Award is issued under the Horizon Global
Corporation 2015 Equity and Incentive Compensation Plan (the “Horizon Equity
Plan”) as an Adjusted Award (as defined in the Horizon Equity Plan). Although
issued under the

NAI-1500332744v6

--------------------------------------------------------------------------------

2013-2015 PERFORMANCE STOCK UNITS
(U.S. HORIZON EMPLOYEES)

Horizon Equity Plan, each 2013 Horizon Replacement RSU Award continues to be
subject to terms and conditions substantially similar to the terms and
conditions applicable to the corresponding 2013 TriMas PSU Award which it
replaced, including the terms of the TriMas Equity Plan under which the 2013
TriMas PSU Award was granted, except to the extent that such terms are rendered
inoperative or modified by the Spin-Off (and transactions and events reasonably
associated therewith, including as described in the Prospectus) and as described
below. Accordingly, for purposes of the Horizon Equity Plan and each 2013
Horizon Replacement RSU Award, the related 2013 TriMas PSU Agreement, the
operative terms of the applicable TriMas Equity Plan and this document
constitute the Evidence of Award and such documents are collectively referred to
herein as a “2013 Horizon Replacement RSU Agreement.”
Generally, each 2013 Horizon Replacement RSU Award (and the related 2013 Horizon
Replacement RSU Agreement) differs from the related 2013 TriMas PSU Award that
it replaced in that each 2013 Horizon Replacement RSU Award (1) represents the
right to receive shares of Horizon common stock upon the satisfaction of
service-based vesting criteria set forth in this document, and (2) has otherwise
been deemed modified to the extent necessary to reflect the fact that you
provide services to Horizon or its subsidiaries or affiliates (and not TriMas or
its subsidiaries or affiliates) and the issuer of the common stock underlying
the award is Horizon (and not TriMas). In particular, the 2013 Horizon
Replacement RSU Award differs from the 2013 TriMas PSU Award which it replaced
including in the following ways:
1.
The 2013 Horizon Replacement RSU Award was converted into a service-based
restricted stock units award covering Horizon common stock, which means that the
award represents the right to receive a specified number of shares of Horizon
common stock and any dividend rights with respect thereto (if applicable) upon
the satisfaction of the service-based vesting criteria set forth in this
document, but it is no longer subject to the achievement of the Performance
Goals.

2.
References to “Performance Stock Units” (or “Performance Units,” if applicable)
or “PSUs” in the 2013 TriMas PSU Agreement are deemed references to “Restricted
Stock Units” or “RSUs,” respectively, and references to shares of TriMas common
stock will be deemed references to Horizon common stock, as applicable.

3.
Any references to a “Performance Period,” a “Performance Measurement Period,”
“performance conditions,” “performance measures,” “Performance Goals” or
“performance goals,” and any modification of the number of shares subject to the
award based on the same terms, are deemed no longer applicable with respect to
the 2013 TriMas PSU Agreement, and Appendix A to the 2013 TriMas PSU Agreement
and any references thereto are deemed deleted in their entirety. For the
avoidance of doubt, any references in the 2013 TriMas PSU Agreement regarding
the concept of “earning” an award (as distinguished from vesting in an award)
will not apply to the 2013 Horizon Replacement RSU Award.

4.
Instead of vesting on the Settlement Date, your 2013 Horizon Replacement RSU
Award will vest in full on March 1, 2016, provided that you continue to be a


NAI-1500332744v6    -2-    

--------------------------------------------------------------------------------

2013-2015 PERFORMANCE STOCK UNITS
(U.S. HORIZON EMPLOYEES)

Service Provider through such date. Accordingly, any unvested restricted stock
units subject to the 2013 Horizon Replacement RSU Award will be cancelled and
forfeited if you terminate as a Service Provider prior to March 1, 2016, except
as otherwise provided in this document.
5.
Where the context requires, references in the 2013 TriMas PSU Agreement and
TriMas Equity Plan to TriMas or its subsidiaries or affiliates (or their
policies or administrative entities) are deemed references to Horizon or its
subsidiaries or affiliates (or their policies or administrative entities), as
applicable.

6.
In furtherance of the adjustments described above, Sections II.A.5 through
II.A.7 of the 2013 TriMas PSU Agreement are deemed amended as set forth in
Appendix A attached to this document.


NAI-1500332744v6    -3-    

--------------------------------------------------------------------------------

2013-2015 PERFORMANCE STOCK UNITS
(U.S. HORIZON EMPLOYEES)

Appendix A
Sections II.A.5 through II.A.7 of the 2013 TriMas PSU Agreement are deemed
deleted in their entirety and replaced with the following:
“5. Termination of Services.
(a)    Any unvested RSUs subject to this Award will be forfeited if, prior to
March 1, 2016, Grantee voluntarily terminates as a Service Provider, or if
Grantee’s status as a Service Provider is terminated by the Corporation for any
reason (other than death, Disability, or Retirement).
(b)    Notwithstanding the foregoing, if Grantee ceases to be a Service Provider
prior to March 1, 2016 as a result of Grantee’s death or Disability, Grantee
shall vest in a pro-rata portion of the number of RSUs, if any, that are subject
to the Award as specified on the Fidelity Investments website at
www.netbenefits.fidelity.com (the “Replacement RSUs”). The pro-rata percentage
of the number of Replacement RSUs to be settled under Section II.A.7 shall be
equal to (x) the number of Replacement RSUs, multiplied by (y) a fraction (not
greater than 1), the numerator of which is the number of full calendar months
Grantee was employed by or rendering services for the Corporation (or, prior to
July 1, 2015, for TriMas Corporation) from January 1, 2013 through the date of
Grantee’s termination, and the denominator of which is 36.
(c)    If Grantee ceases to be a Service Provider as a result of Grantee’s
Retirement, the Committee may, in its discretion, permit Grantee to vest in a
pro-rata portion of the Replacement RSUs, with the pro-rata percentage of the
number of Replacement RSUs that vest on the date of such cessation of service
due to Retirement determined in accordance with subsection (b) of this Section
II.A.5.
(d)    Any Replacement RSUs that do not vest in accordance with this Section
II.A.5. shall terminate and be forfeited as of the date of Grantee’s
termination. Further, the Corporation retains the right to accelerate the
vesting (but not the time of payment) of all or a portion of the Replacement
RSUs subject to this Award, in which event a similar pro-ration determination as
provided in this Section II.A.5 will be applied.
6. Change of Control. Notwithstanding anything set forth herein to the contrary,
if a “Change of Control” (as defined in Appendix B) occurs prior to March 1,
2016, the Replacement RSUs shall be subject to pro-rata vesting such that the
number of Replacement RSUs subject to the Award that shall become vested and
nonforfeitable shall equal (x) the number of Replacement RSUs, multiplied by (y)
a fraction (not greater than 1), the numerator of which is the number of full
calendar months Grantee was employed or rendering services from January 1, 2013
through the date of the Change of Control, and the denominator of which is 36.
Any Replacement RSUs that do not vest in accordance with the foregoing sentence
shall terminate and be forfeited as of the date of the Change

NAI-1500332744v6    -4-    

--------------------------------------------------------------------------------

2013-2015 PERFORMANCE STOCK UNITS
(U.S. HORIZON EMPLOYEES)

of Control. For purposes of this Section II.A.6, the Settlement Date shall be
the date of the Change of Control.
7. Determination of RSUs Vested; Settlement. Except as set forth in Section
II.A.6, this Award shall be settled by issuing to Grantee the number of shares
of Stock subject to the Replacement RSUs that are vested and Grantee’s name
shall be entered as the shareholder of record on the books of the Corporation
with respect to such shares. This settlement shall occur between March 1, 2016
and March 15, 2016 (the “Settlement Date”). Any unvested Replacement RSUs will
be canceled and forfeited. In all circumstances, the number of Replacement RSUs
that vest will be rounded down to the nearest whole RSU, unless otherwise
determined by the Committee.”



NAI-1500332744v6    -5-    

--------------------------------------------------------------------------------






2013 Award
Performance Stock Units


TRIMAS CORPORATION
2011 OMNIBUS INCENTIVE COMPENSATION PLAN
PERFORMANCE STOCK UNIT AGREEMENT


TriMas Corporation (“Corporation”), as permitted by the TriMas Corporation 2011
Omnibus Incentive Compensation Plan (“Plan”), grants to the individual listed
below (“Grantee”), the opportunity to earn Performance Stock Units (“PSUs”) in
the amount designated in this Performance Stock Unit Agreement (“Agreement”),
subject to the terms and conditions of the Plan and this Agreement.
Unless otherwise defined in this Agreement or in Appendices A or B to this
Agreement, the terms used in this Agreement have the same meaning as defined in
the Plan; provided, however, that, as permitted by Section 10.1 of the Plan, the
PSUs granted under this Agreement consist solely of Restricted Stock Units (with
performance conditions) under the Plan. The term “Service Provider” as used in
this Agreement means an individual actively providing services to the
Corporation or a Subsidiary or Affiliate of the Corporation.
I.    NOTICE OF PSU AWARD
Grantee:
[specify Grantee’s name]
Date of Agreement:
[month and day], 2013
Grant Date:
[month and day], 2013
Number of PSUs in Award:
[number of shares] (“Target”), subject to addition or subtraction as set forth
on Appendix A depending on achievement of performance goals
Performance Period:
Beginning on January 1, 2013, and continuing through December 31, 2015
Settlement Method:
Earned and vested PSUs will be settled by delivery of one share of Stock for
each PSU being settled



II.    AGREEMENT
A.    Grant of PSUs. The Corporation grants to Grantee (who, pursuant to this
Award is a Participant in the Plan) the number of PSUs set forth above, subject
to adjustment as provided otherwise in this Agreement (this “Award”). The PSUs
granted under this Agreement are payable only in shares of Stock.
Notwithstanding anything to the contrary anywhere else in this Agreement,

CLI-2067205v7

--------------------------------------------------------------------------------

2013-2015 PERFORMANCE STOCK UNITS
(U.S. HORIZON EMPLOYEES)

the PSUs in this Award are subject to the terms and provisions of the Plan,
which are incorporated by reference into this Agreement.
1.    Vesting. Except as otherwise designated in this Agreement, Grantee must be
a Service Provider on the Settlement Date (as such term is defined in Section
II.A.7 below) to be eligible to vest in, and earn, any PSUs, and any unvested
PSUs subject to this Award will be canceled and forfeited if Grantee terminates
as a Service Provider prior to the Settlement Date. Any PSUs that remain
unearned after the “Determination Date” (as such term is defined in Appendix A)
will be cancelled and forfeited.
2.    Performance Goals to Earn PSUs. Grantee will only receive shares of Stock
related to, and to the extent that such shares are earned pursuant to, the
“Performance Goals” specified in Appendix A to this Agreement.
3.    Rights of Grantee. This Award does not entitle Grantee to any ownership
interest in any actual shares of Stock unless and until such shares of Stock are
issued to Grantee pursuant to the terms of the Plan. Since no property is
transferred until the shares of Stock are issued, Grantee acknowledges and
agrees that Grantee cannot and will not attempt to make an election under
Section 83(b) of the Code to include the fair market value of the PSUs in
Grantee’s gross income for the taxable year of the grant of this Award. Until
shares of Stock are issued to Grantee in settlement of earned and vested PSUs
under this Award, Grantee will have none of the rights of a stockholder of the
Corporation with respect to the shares of Stock issuable in settlement of the
PSUs, including the right to vote the shares of Stock, but Grantee will be
eligible to receive dividends declared with respect to such PSUs, which will be
paid to Grantee on the Settlement Date with respect to the number of shares of
Stock delivered to Grantee on the Settlement Date. Shares of Stock issuable in
settlement of PSUs will be delivered to Grantee on the Settlement Date in book
entry form or in such other manner as the Committee may determine.
4.    Adjustments. The Stock to which the PSUs covered by this Award relate will
be subject to adjustment as provided in Section 17 of the Plan.
5.    Termination of Services.
(a)     Any unvested PSUs subject to this Award will be forfeited if, prior to
the Settlement Date, Grantee voluntarily terminates as a Service Provider, or if
Grantee’s status as a Service Provider is terminated by the Corporation for any
reason (other than death, Disability, or Retirement).
(b)     Notwithstanding the foregoing, if Grantee ceases to be a Service
Provider during the performance period specified in the table above (the
“Performance Period”) as a result of Grantee’s death or Disability, Grantee
shall receive a pro-rata portion of the number of PSUs, if any, that are earned
under Section II.A.2 due to the achievement of one or more performance measures
specified in Appendix A during the Performance Period. The pro-rata percentage
of the number of PSUs to be earned and settled under Section II.A.7 shall be
equal to (x) the amount determined under Section II.A.2 above at the end of the
Performance Period, multiplied by (y) a fraction (not greater than 1), the
numerator of which

CLI-2067205v7    2

--------------------------------------------------------------------------------

2013-2015 PERFORMANCE STOCK UNITS
(U.S. HORIZON EMPLOYEES)

is the number of full calendar months Grantee was employed or rendering services
from the beginning of the Performance Period through the date of Grantee’s
termination, and the denominator of which is 36.
(c)     If Grantee ceases to be a Service Provider as a result of Grantee’s
Retirement, the Committee may, in its discretion, permit Grantee to receive a
pro-rata portion of the number of PSUs specified in Section I above, with the
pro-rata percentage of the number of PSUs to be vested to be determined in
accordance with subsection (b) of this Section II.A.5.
(d)     Any PSUs that are not earned and do not vest in accordance with this
Section II.A.5. shall terminate and be forfeited as of the date of Grantee’s
termination. Further, the Corporation retains the right to accelerate the
vesting (but not the time of payment) of all or a portion of the PSUs subject to
this Award, in which event a similar pro-ration determination as provided in
this Section II.A.5 will be applied.
6.     Change of Control. Notwithstanding anything set forth herein to the
contrary, if a “Change of Control” (as defined in Appendix B) occurs prior to
the end of the Performance Period, the PSUs shall be subject to pro-rata vesting
such that the number of PSUs subject to the Award that shall become vested and
non-forfeitable shall equal (x) the Target number set forth in “Number of PSUs
in Award” in Section I, multiplied by (y) a fraction (not greater than 1), the
numerator of which is the number of full calendar months Grantee was employed or
rendering services following the beginning of the Performance Period through the
date of the consummation of the Change of Control, and the denominator of which
is 36. Any PSUs that are not earned and do not vest in accordance with the
foregoing sentence shall terminate and be forfeited as of the date of the Change
of Control. For purposes of this Section II.A.6, the Settlement Date shall be
the date of the Change of Control.
7.    Determination of PSUs Earned and Vested; Settlement. Except as set forth
in Section II.A.6, upon the Committee’s certification of achievement of the
Performance Goals described in Appendix A, and Grantee’s satisfaction of the
vesting requirements in Section II.A.1 and Section II.A.5 above, as applicable,
this Award shall be settled by issuing to Grantee the number of shares of Stock
determined pursuant to Appendix A and Grantee’s name shall be entered as the
shareholder of record on the books of the Corporation with respect to such
shares. This settlement shall occur as soon as practicable following the end of
the Performance Period, but in no event later than the March 15th following such
Performance Period (the “Settlement Date”). Any unearned PSUs will be canceled
and forfeited. In all circumstances, the number of PSUs earned or vested will be
rounded down to the nearest whole PSU, unless otherwise determined by the
Committee.
B.    Other Terms and Conditions.
1.    Non-Transferability of Award. Except as described below, this Award and
the PSUs subject to this Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution. Notwithstanding the foregoing, with the consent of the
Committee in its sole discretion, Grantee may assign or transfer this Award and
its underlying PSUs to a trust or similar vehicle for estate

CLI-2067205v7    3

--------------------------------------------------------------------------------

2013-2015 PERFORMANCE STOCK UNITS
(U.S. HORIZON EMPLOYEES)

planning purposes (the “Permitted Assignee”), provided that any such assigned
PSUs shall remain subject to all terms and conditions of the Plan and this
Agreement, and the Permitted Assignee executes an agreement satisfactory to the
Corporation evidencing these obligations. The terms of this Award are binding on
the executors, administrators, heirs, successors and assigns of Grantee.
2.    Withholding. Grantee authorizes the Corporation to withhold from the
shares of Stock to be delivered in respect of the PSUs as payment the amount
needed to satisfy any applicable minimum income and employment tax withholding
obligations, or Grantee agrees to tender sufficient funds to satisfy any
applicable income and employment tax withholding obligations in connection with
the vesting of the PSUs and the resulting delivery of shares of Stock under this
Award.
3.    Dispute Resolution. Grantee and the Corporation agree that any
disagreement, dispute, controversy, or claim arising out of or relating to this
Agreement, its interpretation, validity, or the alleged breach of this
Agreement, will be settled exclusively and, consistent with the procedures
specified in this Section II.B.3., irrespective of its magnitude, the amount in
controversy, or the nature of the relief sought, in accordance with the
following:
(a)    Negotiation. Grantee and the Corporation will use their best efforts to
settle the dispute, claim, question or disagreement. To this effect, they will
consult and negotiate with each other in good faith and, recognizing their
mutual interests, attempt to reach a just and equitable solution satisfactory to
both parties.
(b)    Arbitration. If Grantee and the Corporation do not reach a solution
within a period of 30 days from the date on which the dispute, claim,
disagreement, or controversy arises, then, upon written notice by Grantee to the
Corporation or the Corporation to Grantee, all disputes, claims, questions,
controversies, or differences will be submitted to arbitration administered by
the American Arbitration Association (the “AAA”) in accordance with the
provisions of its Employment Arbitration Rules (the “Arbitration Rules”).
(1)    Arbitrator. The arbitration will be conducted by one arbitrator skilled
in the arbitration of executive employment matters. The parties to the
arbitration will jointly appoint the arbitrator within 30 days after initiation
of the arbitration. If the parties fail to appoint an arbitrator as provided
above, an arbitrator with substantial experience in executive employment matters
will be appointed by the AAA as provided in the Arbitration Rules. The
Corporation will pay all of the fees, if any, and expenses of the arbitrator and
the arbitration, unless otherwise determined by the arbitrator. Each party to
the arbitration will be responsible for his/its respective attorneys fees or
other costs of representation.
(2)    Location. The arbitration will be conducted in Oakland County, Michigan.
(3)    Procedure. At any oral hearing of evidence in connection with the
arbitration, each party or its legal counsel will have the right to examine its
witnesses and cross-examine the witnesses of any opposing party. No evidence of
any witness

CLI-2067205v7    4

--------------------------------------------------------------------------------

2013-2015 PERFORMANCE STOCK UNITS
(U.S. HORIZON EMPLOYEES)

may be presented in any form unless the opposing party or parties has the
opportunity to cross-examine the witness, except under extraordinary
circumstances in which the arbitrator determines that the interests of justice
require a different procedure.
(4)    Decision. Any decision or award of the arbitrator is final and binding on
the parties to the arbitration proceeding. The parties agree that the
arbitration award may be enforced against the parties to the arbitration
proceeding or their assets wherever they may be found and that a judgment upon
the arbitration award may be entered in any court having jurisdiction.
(5)    Power. Nothing contained in this Agreement may be deemed to give the
arbitrator any authority, power, or right to alter, change, amend, modify, add
to, or subtract from any of the provisions of this Agreement.
The provisions of this Section II.B.3 survive the termination or expiration of
this Agreement, are binding on the Corporation’s and Grantee’s respective
successors, heirs, personal representatives, designated beneficiaries and any
other person asserting a claim described above, and may not be modified without
the consent of the Corporation. To the extent arbitration is required, no person
asserting a claim has the right to resort to any federal, state or local court
or administrative agency concerning the claim unless expressly provided by
federal statute, and the decision of the arbitrator is a complete defense to any
action or proceeding instituted in any tribunal or agency with respect to any
dispute, unless precluded by federal statute.
4.    Code Section 409A. Without limiting the generality of any other provision
of this Agreement, Sections 18.9 and 18.10 of the Plan pertaining to Code
Section 409A are explicitly incorporated into this Agreement.
5.    No Continued Right as Service Provider. Nothing in the Plan or in this
Agreement confers on Grantee any right to continue as a Service Provider, or
interferes with or restricts in any way the rights of the Corporation or any
Subsidiary or Affiliate of the Corporation, which are hereby expressly reserved,
to discharge Grantee at any time for any reason whatsoever, with or without
Cause, except to the extent expressly provided otherwise in a written employment
agreement between Grantee and the Corporation or any Subsidiary or Affiliate of
the Corporation.
6.    Effect on Other Benefits. In no event will the value, at any time, of the
PSUs or any other payment or right to payment under this Agreement be included
as compensation or earnings for purposes of any other compensation, retirement,
or benefit plan offered to employees of, or other Service Providers to, the
Corporation or any Subsidiary or Affiliate of the Corporation unless otherwise
specifically provided for in such plan.

CLI-2067205v7    5

--------------------------------------------------------------------------------

2013-2015 PERFORMANCE STOCK UNITS
(U.S. HORIZON EMPLOYEES)

7.    Unfunded and Unsecured General Creditor. Grantee, as a holder of PSUs and
rights under this Agreement has no rights other than those of a general creditor
of the Corporation. The PSUs represent an unfunded and unsecured obligation of
the Corporation, subject to the terms and conditions of this Agreement and the
Plan.
8.    Governing Law. This Agreement is governed by and construed in accordance
with the laws of the State of Michigan, notwithstanding conflict of law
provisions.
9.    Clawback Policy. Any shares of Stock issued to Grantee in settlement of
the PSUs shall be subject to the Company’s recoupment policy, as in effect from
time to time.
(Signature Page Follows)

CLI-2067205v7    6

--------------------------------------------------------------------------------

2013-2015 PERFORMANCE STOCK UNITS
(U.S. HORIZON EMPLOYEES)

This Agreement may be executed in two or more counterparts, each of which is
deemed an original and all of which constitute one document.
TRIMAS CORPORATION
Dated: [month and date], 2013
By: /s/ Joshua A. Sherbin
Name: Joshua A. Sherbin
Title: Vice President, General Counsel and Corporate Secretary







GRANTEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS PERFORMANCE STOCK UNIT
AGREEMENT, NOR IN THE CORPORATION’S 2011 OMNIBUS INCENTIVE COMPENSATION PLAN,
WHICH IS INCORPORATED INTO THIS AGREEMENT BY REFERENCE, CONFERS ON GRANTEE ANY
RIGHT WITH RESPECT TO CONTINUATION AS A SERVICE PROVIDER OF THE CORPORATION OR
ANY PARENT OR SUBSIDIARY OR AFFILIATE OF THE CORPORATION, NOR INTERFERES IN ANY
WAY WITH GRANTEE’S RIGHT OR THE CORPORATION’S RIGHT TO TERMINATE GRANTEE’S
SERVICE PROVIDER RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE AND WITH OR
WITHOUT PRIOR NOTICE.
BY CLICKING THE “ACCEPT” BUTTON BELOW, GRANTEE ACKNOWLEDGES RECEIPT OF A COPY OF
THE PLAN AND REPRESENTS THAT GRANTEE IS FAMILIAR WITH THE TERMS AND PROVISIONS
OF THE PLAN. GRANTEE ACCEPTS THIS PERFORMANCE STOCK UNIT AWARD SUBJECT TO ALL OF
THE TERMS AND PROVISIONS OF THIS AGREEMENT AND THE PLAN. GRANTEE HAS REVIEWED
THE PLAN AND THIS AGREEMENT IN THEIR ENTIRETY. GRANTEE AGREES TO ACCEPT AS
BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE COMMITTEE
UPON ANY QUESTIONS ARISING UNDER THE PLAN OR THIS AWARD.





CLI-2067205v7    7

--------------------------------------------------------------------------------




APPENDIX A
TO
PERFORMANCE STOCK UNIT AGREEMENT


PERFORMANCE GOALS FOR PSU AWARD


The actual number of PSUs earned by Grantee will be determined by the Committee
by the March 1st following the end of the Performance Period (“Determination
Date”), using data as of, and including, December 31, 2015, under the rules
described below. Any PSUs not earned as of the Determination Date will be
canceled and forfeited.


1.    The actual number of shares of Stock delivered to Grantee in settlement of
the PSUs earned under this Agreement will be determined based on actual
performance results, i.e., EPS CAGR and Cash Generation, as described below,
subject Section II.A.1 of the Agreement.


2.    The PSUs subject to this Award are earned based on the achievement of
specific performance measures over the Performance Period (i.e., January 1, 2013
through December 31, 2015) and determined on the Determination Date.


3.    The PSUs subject to this Award that will actually be earned will be based
on the achievement of the following performance measures:


(A)
a measure tied to an earnings per share compounded annual growth rate (“EPS
CAGR”); and

(B)
a measure tied to Cash Generation.



4.    The performance measures are weighted as follows:


(A)
EPS CAGR = 75%; and

(B)
Cash Generation = 25%.



5.    For purposes of the performance measures:


(A)
“EPS CAGR” means the cumulative average growth rate during the Performance
Period of the diluted earnings per share from continuing operations as reported
in the Corporation’s Income Statement within the applicable Form 10-Q and Form
10-K, plus or minus special items that may occur from time-to-time that the
Committee believes should adjust the as-reported results for measurement of
performance; and

(B)
“Cash Generation” means the Corporation’s cash flow from operating activities
less capital expenditures during the Performance Period, as reported in the
Corporation’s Cash Flow Statement with the applicable Form 10-Q and Form 10-K,
plus or minus special items that may occur from time-to-time, divided by the
Corporation’s three-year income from continuing


CLI-2067205v7

--------------------------------------------------------------------------------

2013-2015 PERFORMANCE STOCK UNITS
(U.S. HORIZON EMPLOYEES)

operations as reported in the Corporation’s Income Statement within the
applicable Form 10-Q and Form 10-K, plus or minus special items that may occur
from time-time-time.


6.    The portion of the PSUs subject to this Award that are tied to achievement
of EPS CAGR will be determined in accordance with the table below, with the
total value of such portion of this Award determined based on the level of EPS
CAGR that is achieved:


EPS CAGR %
 
Award Payout
(Reflected as % of PSUs Subject to EPS CAGR)
4.0
 
30%
6.3
 
40%
8.7
 
50%
10.4
 
67%
12.7
 
83%
15.0
 
100%
16.1
 
125%
17.3
 
150%
18.7
 
175%
21.2
 
200%
24.0
 
250%

There will be pro rata allocations between the achievement of EPS CAGR
percentage levels, i.e., there will be interpolation between the specified EPS
CAGR percentage levels.
The table above provides that the achievement of EPS CAGR of 15.0% is the target
level, i.e., at that level, 100% of the PSUs subject to this Award that are
allocated to the EPS CAGR performance measurement will be earned.
7.    The portion of the PSUs subject to this Award that are tied to achievement
of Cash Generation will be determined in accordance with the table below, with
the total value of such portion of this Award determined based on the level of
Cash Generation that is achieved:

CLI-2067205v7    2

--------------------------------------------------------------------------------

2013-2015 PERFORMANCE STOCK UNITS
(U.S. HORIZON EMPLOYEES)

Target 
(Cash Generation %)
 
Award Payout
(Reflected as % of PSUs Subject to Cash Generation)
30%
 
50%
37%
 
60%
44%
 
70%
51%
 
80%
58%
 
90%
65%
 
100%
70%
 
120%
75%
 
140%
80%
 
160%
85%
 
180%
90%
 
200%

There will be pro rata allocations between the achievement of Cash Generation
percentage levels, i.e., there will be interpolation between the specified Cash
Generation percentage levels.
The table above provides that the achievement of Cash Generation of 65% is the
target level, i.e., at that level, 100% of the PSUs subject to this Award that
are allocated to the Cash Generation performance measurement will be earned.

CLI-2067205v7    3

--------------------------------------------------------------------------------

2013-2015 PERFORMANCE STOCK UNITS
(U.S. HORIZON EMPLOYEES)

APPENDIX B
TO
PERFORMANCE STOCK UNIT AGREEMENT


GLOSSARY


For purposes of this Agreement:


“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.


A “Change of Control” shall be deemed to have occurred upon the first of the
following events to occur:


(i)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 35% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (A) of paragraph (iii)
below;


(ii)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving on the Board: individuals who, on the
date hereof, constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended (the “Incumbent Board”); provided, however, that no individual shall
be considered a member of the Incumbent Board if such individual initially
assumed office as a result of either an actual or threatened election contest
(an “Election Contest”) or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest;


(iii)    there is consummated a merger, consolidation, wind-up, reorganization
or restructuring of the Company with or into any other entity, or a similar
event or series of such events, other than (A) any such event or series of
events which results in (1) the voting securities of the Company outstanding
immediately prior to such event or series of events continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or

CLI-2067205v7    4

--------------------------------------------------------------------------------

2013-2015 PERFORMANCE STOCK UNITS
(U.S. HORIZON EMPLOYEES)

any parent thereof), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any subsidiary of the Company, at least 51% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation and (2) the
individuals who comprise the Board immediately prior thereto constituting
immediately thereafter at least a majority of the board of directors of the
Company, the entity surviving such merger or consolidation or, if the Company or
the entity surviving such merger is then a subsidiary, the ultimate parent
thereof, or (B) any such event or series of events effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
35% or more of the combined voting power of the Company’s then outstanding
securities; or


(iv)    the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets (it being conclusively presumed that any sale or disposition is a sale or
disposition by the Company of all or substantially all of its assets if the
consummation of the sale or disposition is contingent upon approval by the
Company’s stockholders unless the Board expressly determines in writing that
such approval is required solely by reason of any relationship between the
Company and any other Person or an Affiliate of the Company and any other
Person), other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity (A) at least 51% of the combined voting
power of the voting securities of which are owned by stockholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale or disposition and (B) the majority of whose
board of directors immediately following such sale or disposition consists of
individuals who comprise the Board immediately prior thereto.


Notwithstanding the foregoing, (A) a “Change of Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions and (B) if
required to avoid accelerated taxation and/or tax penalties under Section 409A
of the Code, a “Change of Control” shall be deemed to have occurred only if a
“change in the ownership of the corporation,” a “change in effective control of
the corporation” or a “change in the ownership of a substantial portion of the
assets of the corporation,” within the meaning of Section 409A(a)(2)(A)(v) of
the Code shall also be deemed to have occurred under Section 409A of the Code.

CLI-2067205v7    5

--------------------------------------------------------------------------------

2013-2015 PERFORMANCE STOCK UNITS
(U.S. HORIZON EMPLOYEES)



“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.





CLI-2067205v7    6